106 F. Supp. 2d 997 (2000)
Drucella GRAFF, Plaintiff,
v.
UNUM LIFE INSURANCE CO., Defendant.
No. C-1-99-309.
United States District Court, S.D. Ohio, Western Division.
July 21, 2000.
Barbara A. Lahmann, Franklin, OH, for Drucella Graff.
Jack Frederick Fuchs, Thompson Hine & Flory LLP, Cincinnati, OH, Richard R. Endress, Lakewood, OH, for Unum Life Ins. Co. of America.

ORDER
SPIEGEL, Senior District Judge.
This matter is before the Court on the joint motion of the parties (doc. 31) pursuant to Fed.R.Civ.P. 60(b), as contemplated in First National Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir.1976), asking this Court to vacate and withdraw its Order and Judgment of April 11, 2000.
Considering the parties' motion, their expressed desire to settle this case, the Court is of the opinion, and so FINDS, that if the case is remanded to it by the Court of Appeals for the Sixth Circuit, this Court is inclined to grant the relief requested, to wit  to vacate its Order and Judgment of April 11, 2000.
IT IS, THEREFORE, ORDERED BY THE COURT that if this case is remanded to the District Court by the Court of Appeals, this Court is DISPOSED TO GRANT the parties' Rule 60(b) motion, to wit  to vacate the Order and Judgment of April 11, 2000.
SO ORDERED.